Title: To Thomas Jefferson from William Henry Harrison, 26 November 1803
From: Harrison, William Henry
To: Jefferson, Thomas


               
                  Vincennes 26th. Novr. 1803.
               
               The Governor of the Indiana Territory presents his respectful Compliments to the President of the United States and requests his acceptance of the enclosed map which is a Copy of the manuscript map of Mr. Evans who ascended the Missouri River by order of the Spanish Government much further than any other person— 
            